Citation Nr: 1549026	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-03 863	)	DATE
	)c
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued in September 2015 remanding the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), a neck disability, and memory loss and an increased rating for mild blepharitis of the eyes, is warranted.

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for memory loss.

5. Entitlement to an increased rating in excess of 10 percent for mild blepharitis of the eyes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to February 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issues of entitlement to service connection for a neck disability and memory loss and entitlement to an increased rating for mild blepharitis of the eyes being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1. In a September 2015 decision, the Board remanded the Veteran's claim for service connection for PTSD, a neck disability, and memory loss and an increased rating for mild blepharitis of the eyes to afford the Veteran a Board hearing.

2. The Veteran participated in his requested Board hearing in August 2015.

3. The Veteran has PTSD related to his service.


CONCLUSIONS OF LAW

1. Vacatur of the September 30, 2015 Board decision remanding the Veteran's claim for service connection for PTSD, a neck disability, and memory loss and an increased rating for mild blepharitis of the eyes is warranted. 38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.904 (2015).

2. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.904 (2015).

In a September 30, 2015 decision, the Board remanded the Veteran's claim to afford him his requested Board videoconference hearing.  The remand was in error as the Veteran had recently been afforded his requested hearing on August 11, 2015.  A transcript of that hearing has now been associated with the Veteran's paperless claims file.

Accordingly, the Board vacates the September 30, 2015 remand.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).  Id.; see also 38 C.F.R. § 4.125(a) (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At his Board hearing the Veteran testified he was assaulted twice in service.  The first was on New Year's Eve 1981 in Germany and the second was in Arizona.  He contends he has PTSD as a result of those experiences.

Service treatment records reflect that the Veteran was treated for a small abrasion below his right eye and swelling below his left eye from an assault with fists in December 1981.  Thus, the Board finds there is credible supporting evidence that the Veteran's claimed in-service personal assault stressor actually occurred.

In a March 2003 statement the Veteran reported that when he was assaulted in Arizona he was kicked in the eyes and hit in the face with a bottle, requiring stitches.  There are no service treatment records referencing an assault or facial stitches while the Veteran was stationed in Arizona.

VA treatment records beginning in 2008 indicate that the Veteran received psychotherapy for a mood disorder, not otherwise specified, and presented some background consistent with a  history of PTSD as well as a history of significant problems related to drug and alcohol dependence.  A September 2008 VA treatment note states that the Veteran suffered specific trauma during the military of assault and elements of his current symptoms and problems are likely associated with a diagnosis of PTSD related to these past assaults.

The Veteran underwent a private psychological examination in March 2012.  The examiner diagnosed him with PTSD and polysubstance dependence, opining that the Veteran's PTSD is related to his reported in-service assault.  The examiner explained that the Veteran's 1982 discipline issues in service and substance and drug dependence were consistent with his PTSD symptoms.

In August 2012 the Veteran underwent a VA mental health examination.  The examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  However, the examiner did diagnose depression and personality disorder with antisocial and narcissistic traits well as poly substance dependence in remission for seven months per the Veteran.  The examiner opined that the Veteran's current mental diagnoses are not related to the in-service assault reported by the Veteran.

The Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD related to his service and therefore the Veteran should be given the benefit of the doubt and his claim for service connection for PTSD granted.


ORDER

The Board's September 20, 2015 decision remanding the Veteran's claim for service connection for PTSD, a neck disability, and memory loss and an increased rating for mild blepharitis of the eyes is vacated.

Service connection for PTSD is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of entitlement to service connection for a neck disability and memory loss and entitlement to an increased rating for mild blepharitis of the eyes.

Neck

The Veteran testified at his Board hearing that he believes his neck condition was caused by being kicked and hit in the head and moving his head swiftly side to side in service.  In his claim for service connection he explained that he was a boxer in service.

A February 2009 cervical spine MRI done at the VA showed some degenerative changes and x-rays showed degenerative disc disease at C6-C7.

On remand, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion as to whether his current neck disability was incurred in or related to service.

Memory

The Veteran testified at his Board hearing that he believes he has memory loss from being assaulted in service.  In his claim for service connection he also explained that he was a boxer in service and thus experienced blows to the head.

The Veteran's VA treatment records reflect that he underwent a neuropsychological assessment in 2009.  The results of that assessment are referenced by the VA examiner who conducted the Veteran's 2012 VA mental health examination.  However, a review of the Veteran's claims file does not reveal a copy of that assessment.

On remand, the 2009 neuropsychological assessment should be associated with the Veteran's claims file.

Blepharitis

The Veteran is currently rated at 10 percent for his mild blepharitis of the eyes under Diagnostic Code 6099-6018.  He contends the condition has worsened, causing additional symptoms that warrant a higher rating.

At his August 2015 Board hearing the Veteran reported he has problems focusing, which makes it seem like objects and people will suddenly just appear near him.  He reported things seem to go from shadows to solid objects.  

No such symptoms were noted at the Veteran's August 2012 eye examination, and thus no opinion obtained as to whether such symptoms are related to the Veteran's service-connected blepharitis or to a nonservice-connected condition.

After his Board hearing, the Veteran also submitted VA treatment records related to his eyes from January 2014, including an evaluation of his visual field constrictions.  The Veteran did not waive AOJ consideration of the submitted evidence. 

Also, the Veteran indicated at his Board hearing that he last sought treatment at the VA for his eyes two months prior.  As no VA treatment records aside from the January 2014 records submitted by the Veteran have been added to the Veteran's claims file since December 2010, his recent treatment records should be obtained on remand.

Upon consideration of the additional medical records, the AOJ should consider whether an additional VA examination with opinion is necessary to determine the current severity of the Veteran's blepharitis and the symptoms associated with it.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from December 2010 to present, to include the report of a neuropsychological assessment performed in 2009.  

Upon consideration of the additional medical records, the AOJ should consider whether an additional VA eye examination with opinion is necessary to determine the current severity of the Veteran's blepharitis and the symptoms associated with it.

2. Arrange for the Veteran to undergo a VA cervical spine examination to obtain an opinion as to whether his current neck disability was at least as likely as not incurred in or related to service.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


